DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
It appears that there is an inadvertent typographical error in the heading on page 8 of the Office Action mailed 20 August 2020.  The heading on page 8 of the Office Action mailed “Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0160906 to Bake et al. (herein "Bake '906") in view of US 2014/0345757 to Hartmann et al. (herein "Hartmann 757") in further view of Pruijmboom in "VCSELS for Manufacturing: High-power VCSEL arrays make ideal industrial heating systems" (2014) (herein "Pruijmboom")" should have been read as "Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0160906 to Bake et al. (herein "Bake '906") in view of US 2014/0345757 to Hartmann et al. (herein "Hartmann 757") in further view of Pruijmboom in "VCSELS for Manufacturing: High-power VCSEL arrays make ideal industrial heating systems" (2014) (herein "Pruijmboom")."
Evidence is supported on page 10 of the Office Action mailed 20 August 2020 that claim 7 is rejected under Bake '906 in view of Hartmann '757 and Pruijmboom (screenshot below).

    PNG
    media_image1.png
    152
    698
    media_image1.png
    Greyscale

Response to Amendment/Arguments
Claims 1 and 10 have been amended with claim 8 cancelled.  Claims 1, 3-7, and 9-15 are pending with claims 10-15 withdrawn without traverse and claims 1, 3-7, and 9 under examination.
Applicant's arguments, see lower p. 7, filed 17 December 2020, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection of 20 August 2020 has been withdrawn. 
Applicant's arguments, see top p. 8, filed 17 December 2020, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection of 20 August 2020 has been withdrawn. 
Applicant's arguments, see middle p. 8, filed 17 December 2020, with respect to the 112b rejection have been fully considered and are persuasive.  The rejection of 20 August 2020 has been withdrawn. 
Applicant's arguments, see middle-lower p. 9, filed 17 December 2020, with respect to the first 103 rejection over Hartmann in view of Pruijmboom have been fully considered and are persuasive.  The rejection of 20 August 2020 has been withdrawn.

Applicant's arguments, see p. 10-12, filed 17 December 2020, with respect to the 103 rejection over Bake in view of Hartmann in further view of Pruijmboom have been fully considered but are not persuasive.

Applicant argues that "Pruijmboom discusses VCSEL illumination systems for heat-treatment applications requiring outstanding homogeneity, but does not discuss at all a furnace 
The Examiner traverses as follows: Pruijmboom is only used as teaching reference in order to teach using VSCELs as a heat source for heating steel (3rd full paragraph p. 5).  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant argues that "the approach realized by Bake '906 includes the use of different zones having different temperatures to heat a sheet metal blank.  A second region of a sheet metal blank is held in a second zone with a lower temperature (cf. e.g., [0011] and [0012]) while a first region of the sheet metal blank is held in a first zone (which is the production furnace).  The temperature in the first zone is the austenization temperature (cf. [0028]), while in the second zone the sheet metal blank is held at a temperature between 300 and 450°C (Remarks, p. 10).
"Thus, in Bake, after the initial austenization is applied to the sheet metal blank as a whole, a first region of the sheet metal blank continues to be held at approximately the austenization temperature, while second region (i.e., only a portion of) the sheet metal is held in a second zone with a lower temperature.

The Examiner traverses as follows: 
Bake '906 heats the blank to a temperature T1 in a first section (i.e., first zone) 10 to above the austenization temperature (i.e., >900°C) where an upper portion of the sheet 8 cools to a temperature of 300-600°C in section 12, thus when the sheet leaves the furnace it comprises a temperature of less than 900°C.  The lower portion of the sheet 7 is kept at T2, a temperature that is at or above the austenization temperature (i.e., 800-1100°C, such as 900-1100°C).  See generally p. 4 left column and the reproduced Figs. 2 and 3 below.

    PNG
    media_image2.png
    190
    440
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    495
    media_image3.png
    Greyscale


Applicant argues that "Hartmann '757 proposes an alternative approach, wherein according to [0036] the sheet metal blank is heated first to a temperature of 700°C, i.e., significantly below the austenization temperature.  Thereafter, by using a contoured radiating element, subregions of the component are heated to 900°C ([0036]).  Thus, both Bake '906 and Hartmann '757 disclose an approach in which in a single zone furnace the blank or component is 
Hartmann '757 is only used as teaching reference in order to teach using a radiant heat source to provide heat to the blank in order to provide a more precise temperature profile prior to working [0027,0066].  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
	
Applicant additionally argues that "neither Bake '906 nor Hartmann '757 discloses several zones in the production furnace which is used to heat the blank/component homogeneously."
	The Examiner traverses as follows:
	The claims as amended do not positively recite that the sheet steel component must be heated "homogeneously" (i.e., such that the temperature is uniform throughout the sheet steel component) in the production furnace.  Further, Figs. 2 and 3 of Bake '906 (reproduced below) 

    PNG
    media_image2.png
    190
    440
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    495
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0160906 to Bake et al. (herein "Bake '906") in view of US 2014/0345757 to Hartmann et al. (herein "Hartmann '757") in further view of Pruijmboom in "VCSELS for Manufacturing: High-power VCSEL arrays make ideal industrial heating systems" (2014) (herein "Pruijmboom").
Regarding claim 1, Bake '906 discloses a method [0006] for impressing a temperature profile onto a steel blank (sheet steel component) that comprises heating the steel blank to a temperature of 800-1100°C [0007] in a furnace [0008] (i.e., a production furnace), transferring the blank to another location within the same furnace with two temperature zones [0009], one at an austenization temperature (i.e., AC3)  ±100°C (such as 800-1100°C) [0010] and another at a temperature of 300-600°C [0011], thereby starting at a temperature above 900°C and then cooling down in the following zones such that the component comprises a temperature of less than 900°C, prior to press hardening.  The production furnace of Bake '906, particularly the 
US '906 is silent as to an additional thermal retreatment step after the blank has been processed by the furnace to the two separate temperatures nor that that the radiation heat source is a field with Vertical Cavity Surface Emitting Lasers, VCSELs, that emit the radiation in the infrared spectrum.  
However, Hartmann '757 teaches that the austenization temperature can be obtained on a similar steel blank prior to forming through the use of an radiant heat source (element 8 Fig. 3) moved over [0051] the blank where an area of the blank can be heated up to an austenization temperature (above AC3 temperature; note Fig. 2 and [0059]) while another region is maintained below said temperature (abstract) in order to affect a precise, reproducible, and uniform partial heating [0027,0066]; this suggests to one of ordinary skill in the art that a radiant heat source is fully capable of generating the heat necessary to maintain the blank at a selected temperature above the AC3 temperature.  
Hartmann '757 is silent as to the specific means for affecting this heating.
However, Pruijmboom teaches that VCSELs are suitable means for heating steel to high temperatures (3rd full paragraph p. 5) and are advantageous in that VCSELs are more compact than traditional heating and conveying ovens and can conserve power by switching off in the gaps between parts due to their fast switching ability (6th full paragraph p. 4).  Pruijmboom also teaches that a plurality of VCSELs are arranged into an array (i.e., a field; see Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the heating station (i.e., a thermal reheating station) of 
Regarding claim 3, 
Pruijmboom discloses that VCSELs emit IR radiation in the 800-1100 nm wavelength range and that VCSELs can be further tuned to maximize absorption by the material to be heated (5th full paragraph p. 4).
Regarding claims 4 and 5, 
Pruijmboom discloses that each zone (i.e., a group of two rows of 14 chips each) of the 9.6kW Phillips module VCSELs can be independently adjusted (bottom p. 3); this means that the fields of VCSELs can be controlled both in groups and individually as one can control both zones to be equivalent to one another.
Regarding claims 6 and 7,
The method of Bake '906 discloses a method [0006] for impressing a temperature profile onto a steel blank (sheet steel component) that the blank can be heated to 100°C above or below the austenization temperature (i.e., AC3 temperature [0018]) of the steel blank [0010] .  
Regarding claim 9,
The production furnace of Bake '906, particularly the embodiment pictured in Figs. 2 and 3, feature a plurality of zones with different temperatures wherein a first zone (element 3) is held at T1 (900-1000°C) then cooled in the following zones (elements 6, 13, and 14) that the blank comprises a temperature of less than 600°C [0041,0045] prior to subsequent thermal retreatment (i.e., when the sheet steel component is transferred to the thermal retreatment station).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732